UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6829



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


OSCAR ANTONIO GRANDE, a/k/a Pantera,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:04-cr-00283-GBL-2; 1:06-cv-01022-GBL)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lana Marie Manitta, RICH, ROSENTHAL, MANITTA, DZUBIN & KROEGER,
LLP, Alexandria, Virginia, for Appellant. Patricia Tolliver Giles,
Ronald Leonard Walutes, Jr., Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oscar Antonio Grande seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion.             The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Grande has not

made the requisite showing.     Accordingly, we deny Grande’s motion

for a certificate of appealability and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                DISMISSED




                                 - 2 -